Wade, J.
(After stating the foregoing facts.) In the brief of counsel for the Southern Eailway Company there is no reference to the question raised by its demurrer, as to whether there was a misjoinder of parties; and since points not insisted upon in briefs of counsel are to be treated as abandoned, that question need not bo dealt with by us. The only question remaining is that raised by the two general demurrers, and all we are to determine, therefore, is whether or not the plaintiff’s allegations would warrant a recovery of such damages as he might show.
It is well settled in Georgia that a railroad company must exercise extraordinary diligence to preserve the lives and persons of its passengers while they are being received upon its trains, or being transported therein or discharged therefrom, and is bound to exercise only ordinary diligence in the preservation of the lives, health, and persons of passengers who are awaiting at stations the arrival of trains. See Georgia, Carolina & Northern Ry. Co. v. Brown, 120 Ga. 380, 381; Southern Ry. Co. v. Reeves, 116 Ga. 743; *26Wilkes v. W. & A. R. Co., 109 Ga. 794. See also 2 Hutch. Carr. (3d ed.) 1069, § 941. Carriers of passengers by railroad must provide reasonably safe means of getting to or from their stations and trains, but a railroad or terminal company is only bound to furnish one safe and. sufficient exit from trains; and in the absence of knowledge that only one route has been provided by such a company for leaving its trains, and in the absence of any specific notice or instruction from the company to use a particular route, a passenger leaving a train or station on foot is at liberty to make use of any route leading away from it which appears to him, acting as a reasonably prudent man, to be intended or designed for such use by passengers; and, so far as he is concerned, the company is bound to see that all such routes are reasonably safe and sufficient. 2 Hutch. Carr. (3d ed.) § 937, and cases there cited.
Whether a passenger was justified in selecting a particular route, and whether, in attempting to pass over that route, in the condition in which it appeared to him at the time he made the attempt, he was in the exercise of reasonable care, and whether or not the route so selected was itself reasonably safe and sufficient, are all questions of fact for determination by the jury.

Judgment affirmed.


Boan, J., absent.